Citation Nr: 0002250	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for respiratory 
disorders including sinusitis and interstitial fibrosis. 

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1986.

Service connection for a cardiovascular disorder was denied 
in an unappealed rating action in January 1987.  This appeal 
arises from a December 1997 decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
cardiovascular disorder and for service connection for a 
respiratory condition and from a May 1999 decision that 
denied service connection for a right elbow disorder and 
tinnitus.  The issue of service connection for tinnitus is 
the subject of a remand and will be addressed in that portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right elbow pathology is shown to be related 
to service.  

3.  Current respiratory pathology including sinusitis and 
interstitial fibrosis is related to service.

4.  A January 1987 rating decision denied entitlement to 
service connection for a cardiovascular condition.  

5.  Evidence received since the January 1987 decision 
includes evidence that is not cumulative or duplicative of 
evidence previously of record and is sufficiently relevant 
and probative that it must be considered together with the 
evidence already of record to fairly decide the case.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right elbow condition.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 

2.  Respiratory disorders including sinusitis and 
interstitial fibrosis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1995); 38 C.F.R. §§ 
3.303, 3.307, (1999).

3.  The unappealed decision of the RO in January 1987, 
denying the veteran's claim of entitlement to service 
connection for a cardiovascular condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3,104, 20.302, 
20.1103 (1999).

4.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
cardiovascular condition.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For clarity, the facts concerning the veteran's heart 
condition are discussed in the new and material evidence 
section of this opinion.

Factual Background

The veteran's DD Form 214 reflects that his Air Force 
Specialty titles included weapons maintenance (9years), 
navigations systems (4 years), logistics support (2 years, 11 
months), and chief of the logistics support branch (2 years, 
9 months). 

The veteran had over 20 years active service when he retired 
in September 1986.  The September 1963 entrance examination 
report was negative for pertinent pathology.  Service medical 
records reveal that on numerous occasions beginning in August 
1965, the veteran received treatment for upper respiratory 
pathology variously diagnosed as sinusitis, pharyngitis, 
rhinitis, and an upper respiratory infection.  The treatment 
continued on a regular basis throughout the remaining 20+ 
years of service.  Chest X-rays performed in service noted 
that his lungs were normal.  The veteran was treated for a 
contusion of the right elbow in October 1977.  In December 
1977 he incurred a chip fracture of his lateral condyle 
radius.  The assessment was chip fracture without 
displacement, tendonitis.  In May 1978 he sought treatment 
for right elbow pain.  An X-ray was negative.  The assessment 
was tendonitis of the right elbow.  In June 1978 the 
assessment was tenosynovitis.  In December 1979, he 
complained of swelling in the right arm.  Tendonitis was 
suspected and the arm was splinted.  The remainder of his 
service medical records (SMRs) is negative for evidence of a 
right elbow condition.  The retirement examination report 
contains no complaints or findings regarding a right elbow 
condition.  His retirement examination report is negative for 
complaints, symptoms or findings regarding a respiratory 
condition.

A VA chest X-ray performed in November 1986 revealed no 
active pulmonary disease. 

June 1995 to October 1996 records from the St. Mary Medical 
Center (SMMC) reflect treatment for sinus pathology.  

An October 1996 letter from Kishor Patel, M.D., states that 
the veteran had no history of pulmonary disease prior to 
September 1996 when he complained of a cough of three or four 
years duration.  The veteran's pulmonary function tests were 
normal.  A biopsy revealed evidence of interstitial fibrosis 
with chronic inflammation.  The veteran expressed his concern 
with service exposure to Agent Orange and other organic 
compounds.  Other than the biopsy results there was no 
evidence of significant lung disease.

A November 1996 letter from George Bedell, M.D., was to the 
effect that the veteran complained of a cough for a period of 
10 years and that it had worsened in the last three and 
become productive during the preceding three months.  The 
veteran gave a history of exposure to solvents, including 
Trichloroethylene, carbon tetrachloride, methylethyl ketone 
zoluene, napalm and white phosphorus during service.  The 
assessments were mild inactive pulmonary fibrosis and 
possible chronic obstructive pulmonary disease.  The etiology 
of the lung pathology was not reported.  

During an August 1997 VA trachea and bronchi examination, the 
veteran related having developed a chronic cough starting 
around 1989.  He related that he had been exposed to numerous 
solvents as part of his job during service.  Treatment with 
non-steroidal anti-inflammatory drugs improved his condition.  
Following examination, the diagnoses were probable allergic 
vasomotor rhinitis and interstitial fibrosis.  The examiner 
noted that interstitial fibrosis had been diagnosed primarily 
in settings of exposure to organic dusts and that it had not 
been definitively associated with exposures to organic 
solvents.  Following the pulmonary examination, including 
pulmonary function tests, the diagnosis was interstitial 
fibrosis.  The examiner added that although there were many 
cases of idiopathic interstitial fibrosis, there was no 
definitive connection between exposure to organic solvents 
and interstitial fibrosis.  He also added that interstitial 
fibrosis is generally attributed to organic or other 
significant particulate exposures, such as grain dust. 

An August 1997 letter from was essentially similar to his 
earlier correspondence.

During the veteran's personal hearing in May 1998 he 
testified, in pertinent part, that his pulmonary condition 
was discovered by Dr. Patel.  He testified that he worked 
with several chemicals including toluene, carbon 
tetrachloride, xylene, trichloroethylene and methyl ethyl 
ketone when he worked on weapons and feels that they caused 
his lung condition.  His cough started in 1989 or 1990.  He 
went to the VA regarding Agent Orange in 1990.  Dr. Patel and 
Dr. Bedell said that his cough could be due to the chemicals 
but that there was no way that they could prove it.  The 
Environmental Protection Agency (EPA) has outlawed them now.  

Material data sheets for the above mentioned chemicals were 
added to the record.  

Following a February 1999 VA pulmonary examination the 
examiner stated that he had reviewed the entire claims folder 
and medical records.  The veteran had a history of 
interstitial fibrosis secondary to service-connected injury 
since he worked with multiple solvents including carbon 
tetrachloride, toluene, methyl ethyl ketone and 
trichloroethylene.  The examiner added that those chemicals 
had been linked to the development of interstitial fibrosis.  
And that xylene was especially so linked.  Conservative 
treatment was recommended as long as the veteran remained 
asymptomatic.  An upper respiratory examination was also 
performed.  The examiner stated that he had reviewed the 
entire claims folder and medical records.  In his opinion, 
the veteran has chronic sinusitis that began in service.

A February 1999 VA orthopedic examination report stated that 
the examiner had reviewed the entire claims folder and 
medical records.  The veteran complained that he could not do 
excessive repetitive exercises of his elbow.  He did not 
complain of any limitation of motion or strength.  No 
deformities, abnormalities or limitation of motion were 
noted.  There was no pain on motion.  The sensory examination 
was completely normal.  The examiner found no indication for 
X-rays.  The examination report is negative for a diagnosis 
of a right elbow disability.  

During his hearing before a member of the Board in August 
1999 the veteran testified that he used toluene, carbon 
tetrachloride, xylene, trichloroethylene and methyl ethyl 
ketone eight hours a day and sometimes would be overcome by 
the fumes.  His tee shirts would be black from chemicals 
coming out of his pores.  His cough started after his 
discharge and a private doctor told him that he had 
interstitial fibrosis.  The VA told him that his cough was 
due to asthma.  Dr. Patel said his lung problem is connected 
to the chemicals.  Both Dr. Patel and Dr. Mulany had his 
service medical records to review.  The cough kept getting 
worse but has improved since his heart surgery.  It is hard 
to tell if his lung problem caused his heart to deteriorate.  
He takes Lasix to remove fluid from his lungs.  Once the 
cough starts he cannot control it.  Physical activity or 
nervousness can trigger it.  The veteran testified that he 
has been teaching industrial arts for 10 years.  His teaching 
does involve woodcutting but they use dust collectors.  
Doctors have told him that woodcutting does not have anything 
to do with his condition.  The veteran hurt his right elbow 
playing racquetball; his elbow was hit with a racquet.  He 
was treated with steroid shots and could function again after 
six months of grip exercises.  It has bothered him since that 
time.  He no longer has pain but his grip is weaker than his 
other hand.  At the end of a day of demonstrating hammering 
his arm hurts and he can hardly grip anything with it.  

The veteran's spouse testified that he was never hospitalized 
for his respiratory condition.  He can no longer sing because 
of his cough and he will have a coughing fit if he teaches at 
length.  She did not remember him having a bandage for his 
elbow.

New and Material Evidence to Reopen Claim
For Service Connection for a Cardiovascular Disorder

Regarding the veteran's heart condition, the evidence before 
the RO at the time of the January 1987 rating decision 
included the veteran's service medical records.  The records 
reveal that a diastolic murmur was detected in October 1968.  
On examination he was completely asymptomatic other than for 
the murmur.  The impression indicated a probability of aortic 
insufficiency and that as such; it represented a valvular 
defect rather than a diseased aortic valve.  In April 1971, a 
formal diagnosis of mild, congenital aortic insufficiency was 
made.  The aortic insufficiency was noted on subsequent 
examinations throughout his active service.  The retirement 
examination report related a history of aortic insufficiency, 
probably congenital.  The examination segment of the report 
and a contemporaneous electrocardiogram (EKG) were negative 
for evidence of aortic insufficiency.

Also before the RO was a November 1986 VA examination report 
that included a chest X-ray that revealed that his heart was 
at the upper limits of normal size, but was otherwise normal.  
An EKG revealed a normal sinus rhythm with frequent ectopic 
beats.  The diagnosis was murmur of aortic insufficiency 
without other cardiac history.  

Service connection for a heart condition was denied by rating 
decision dated in January 1987 because the veteran's aortic 
valve defect was found to be a constitutional or 
developmental abnormality.  The veteran was notified of the 
decision but did not appeal.

In order to reopen a previously denied claim, a claimant must 
submit new and material evidence; that is, evidence that is 
not merely cumulative of other evidence in the record, is 
relevant to and probative of the issue at hand, and is of 
sufficient weight to present a reasonable possibility that 
the new evidence when viewed in conjunction with the old, 
would have to be considered to fairly decide the case.  Hodge 
v. West, 155 F.3d 1356 (1998).  

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 
New and material evidence must be presented or secured since 
the last time that the claim was finally disallowed on any 
basis.  In the current claim, the last time that the 
veteran's claim was finally disallowed on any basis was in 
January 1987.

The evidence added to the record since the January 1987 RO 
decision includes a December 1997 Mayo Clinic biopsy report 
indicates that the veteran's heart condition was due to a 
congenitally bicuspid aortic valve with moderate diffuse 
fibrosis and calcification that was clinically associated 
with severe aortic insufficiency; a March 1998 letter from 
Dr. Patel that states that the veteran had aortic 
insufficiency during service and that it had progressed to 
the point that a valve replacement was performed in December 
1997.  Calcification of the aortic valve pointed to the 
longevity of the process of valve deterioration.  He felt 
that the veteran's heart condition had gradually progressed 
since the time when his aortic insufficiency was first noted.

During the veteran's personal hearing in May 1998 he 
testified that his heart condition was discovered in 1968.  
He did not realize that anything was wrong with his heart.  
He stated that he felt that if the service had evaluated it 
properly in 1968 he would not have needed a valve replacement 
in 1997.  His valve was enlarged and calcified and that took 
a number of years to happen.  Personnel at the Mayo Clinic 
told him that the replacement was a result of the aortic 
insufficiency found in 1968.  He was told that the condition 
was a combination of his interstitial fibrosis and his bad 
heart valve.  The biopsy report said that he had a bicuspid 
valve, which is a birth defect.  If his heart was not right 
he should have been discharged.  He felt that the VA 
misdiagnosed his problem on several occasions.  He has been 
turned down for disability for his heart condition.  

May 1998 letters from the veteran's sisters state that he 
never had a heart condition or symptoms prior to service.

During his hearing before a member of the Board in August 
1999 the veteran testified that he did not have a heart 
condition prior to service.  A murmur was found during a 
flight physical and he was told he had aortic insufficiency.  
He was taken off of flight status but was never hospitalized 
for it or given medications even though he performed 
strenuous work in service.  He felt his discharge examination 
was not very thorough.

Considering the evidence submitted since the January 1987 
rating decision, the Board finds, that there is new and 
material evidence to reopen the veteran's claim.  Generally, 
the testimony from the veteran and his spouse provides 
additional evidence to the incurrence of cardiovascular 
problems in service.  The March 1998 statement from Dr. Patel 
also reflects an opinion that there was a progression of the 
cardiovascular pathology from the date of diagnosis in 1968.  
The Board finds that this evidence is, relative to the 
evidence of record at the time of the January 1987 rating 
decision, new and material under 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.      

The Board must now consider the claim based on all the 
evidence of record.  As discussed above, immediately upon 
reopening a claim, the Board must determine whether, based on 
all the evidence of record, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Winters.  A well 
grounded claim is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  
For purposes of determining whether a claim is well grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence indicates that the veteran has a current 
cardiovascular condition and that it may have been aggravated 
during the veteran's active service.  Therefore, the Board 
finds that the veteran's claim is indeed well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Right Elbow

The veteran's service medical records indicate that he was 
treated for elbow complaints in October and December 1977 and 
in May and June 1978.  The remainder of his service medical 
records is negative for complaints, symptoms or findings 
regarding a right elbow condition.  The February 1999 
orthopedic examination was negative for a diagnosis of right 
elbow disability.  The veteran complained that he could not 
perform excessive repetitive exercises with his elbow.  "A 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997). 

Since the veteran has submitted no medical evidence 
supportive of a current right elbow disability, the Board 
finds that he has not met his initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a right elbow condition is well grounded.  Accordingly, 
the claim is denied.

Respiratory Condition

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Service medical records reflect continuous treatment for 
upper respiratory pathology, including sinusitis.  Subsequent 
to service, the veteran continued to receive treatment for 
sinusitis.  The VA examiner in February 1999 acknowledged 
that after his review of the record, that the veteran had 
chronic sinusitis in service and thereafter.  Service 
connection for sinusitis is granted.

Regarding the pulmonary pathology, once again, the Board is 
bound by the evidence of record.  The veteran has 
consistently claimed that he was exposed to strong chemicals 
during service, and his career profile (DD Form 214) is 
compatible with duties that would require such exposure.  In 
February 1997, a lung biopsy revealed interstitial lung 
disease.  Dr. Patel's June 1998 letter states that it was 
highly probable that the veteran's bronchiolitis and non-
necrotizing granulomatous inflammation was a result of his 
exposure to Xylene.  He added that the exposure to substances 
like Xylene was a likely explanation for the biopsy findings 
to which he alluded in his letter that March.  In February 
1999, the VA examiner stated that such chemicals can cause 
interstitial fibrosis.  The Board concludes that the evidence 
is sufficient to establish service connection for 
interstitial fibrosis.



ORDER

The appeal of the issue of service connection for a right 
elbow condition is denied.  

The appeal of the issue of service connection for a 
respiratory disorder, including sinusitis and interstitial 
fibrosis is granted.

New and material evidence, having been submitted, the claim 
for service connection for a cardiovascular condition is 
reopened and found to be well grounded. 


REMAND

The veteran retired from active service in 1986 and had heart 
valve replacement in December 1997.  He has been treated by 
Dr. Patel and at the Mayo Clinic; however, the file does not 
contain any records from the Mayo Clinic other than the 
biopsy report concerning his defective valve.  

Subsequent to the veteran's claim being transferred to the 
Board, additional evidence regarding service connection for 
tinnitus was received from the veteran.  A waiver of 
consideration of this evidence by the RO did not accompany 
this evidence.  38 C.F.R. § 20.1304 (1999).  Due process 
requirements compel the Board to return this evidence to the 
RO for their consideration.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Since the veteran's claim is well grounded it is REMANDED for 
the following:

1.  The veteran should furnish the names 
and complete addresses of all care 
providers who treated him for his 
cardiovascular condition from his 
retirement to the present.  The RO should 
then obtain copies of all treatment 
records pertaining to the veteran's 
cardiovascular condition especially those 
of Dr. Patel and the Mayo Clinic from 
September 1986 to present that are not 
already part of the claims file.  

2.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's cardiovascular condition 
not already part of the claims file from 
September 1986 to present.

3.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the severity and extent of any 
cardiovascular impairment.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The cardiologist 
should render an opinion regarding 
whether the veteran's preexisting 
cardiovascular condition was aggravated 
during his active service.  The examiner 
should set out the rationale for the 
opinion in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals






